Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it has a period dot present after lines 6 and 22.  
Claims 3, 4, 5, 6, and 9 are indefinite because they fail to end in a period dot.

In general, Applicant needs to provide proper antecedent basis for all elements present in all the claims.  Examples from just the first paragraph of claim 1 includes “the direction button”, “the opposite direction of the desired opening direction”, “the barrel”, “the locking selector”, “the lock mechanism”, “the other selector”, and “the pushed side”.  
The entire structure being claimed is vague and indefinite.  The structural relationship and functions of most claimed elements are not defined in such a way that one of ordinary skill in the art could understand the claimed invention or its structure.  Again, just from the first paragraph of claim 1, it is not clear what the direction button does, especially since it is claimed as “fixed” in a particular direction, so if it cannot move, it is not clear how it functions as a “button”.  It is also not clear what the locking selector actually “selects” or what is being locked by the locking mechanism.  It is not clear how “another selector” is being used or how it is structurally related to the other elements.  It is also not clear what is being “activated.  
The rest of claim 1 and all the other claims are replete with such unclear structure, functions, and indefinite elements.

In light of the extensive 112 problems of the claims, as noted above, the Office is unable to identify appropriate prior art to apply against the claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Teetzel et al, Hosz, Macaluso, and Yollu are cited as being of interest since they disclose grenade launchers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. WOODROW ELDRED whose telephone number is (571)272-6901. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Woodrow Eldred/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        



JWE